Citation Nr: 1730264	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-25 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran service on active duty from October 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam, and he is not shown by competent and probative evidence to have been exposed to herbicide agents (Agent Orange) otherwise in service.

 2. Diabetes mellitus was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and his active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1110 , 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, records of ships logs and other official records concerning the USS Lockwood during the Veteran's interval of stationing aboard that vessel, and post-service treatment records.

The Veteran's authorized representative in a September 2013 substantive appeal contends that procedural rights were violated because the Veteran was not properly notified when formal findings were made of absence of evidence to support the claim, which the representative argues was "contrary to the intent of Congress" when Congress required appropriate notice upon findings of the absence of records, pursuant to 38 U.S.C.A. § 5103A(b).  However, the findings referred to by the representative were not of missing records, but rather of the absence of evidence that the Veteran served in Vietnam.  Thus, the findings were of facts based on the available evidence, not of missing evidentiary records.  Veteran has not contended that there are any such records of service in Vietnam, nor is there any indication of such records, consistent with the Veteran not contending that he ever set foot in Vietnam and absence of evidence or indication that the Veteran served on vessels that ventured into inland waterways of Vietnam (in contrast to mooring of the USS Lockwood in Da Nang Harbor on April 25, 1972, and April 26, 1972, which is the basis of claim, as discussed below).  VA is not required to seek development where the evidence does not indicate a reasonable possibility that such development will further the claim or otherwise aid adjudication of the claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Veteran was not afforded a VA examination addressing claimed diabetes mellitus because there was no question required to be addressed for the Board's adjudication.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   As discussed below, the Veteran has not contended that diabetes mellitus was linked to his service on any causal medical basis other than on a presumptive basis from presumed exposure to herbicide agents (Agent Orange), pursuant to 38 C.F.R. § 3.307(a)(6).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent (hereinafter referred to simply as "Agent Orange") during active military, naval, or air service, certain diseases, including diabetes mellitus, may be service connected if the requirements of 38 U.S.C.A. § 1116  (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307 (d), 3.309(e) (2016).  The presumption requires the Veteran's actually presence in Vietnam, inclusive of the inland waterways of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to Agent Orange during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (d)(6)(i).

The Veteran does not contend that he ever was present on land in Vietnam.  The Veteran's authorized representative clarified in a June 2015 correspondence that the basis of the Veteran's claim was his stationing in service aboard the USS Lockwood while it was moored in Da Nang Harbor on April 25, 1972, and April 26, 1972.  The Veteran contends that he is therefore entitled to presumptive exposure to Agent Orange during that two-day mooring in Da Nang Harbor, and hence entitled to presumptive service connection for diabetes mellitus.  The Veteran does not contend and the evidentiary record does not otherwise show that the Veteran developed diabetes mellitus in service or for many years following service, or that diabetes mellitus is otherwise causally related to service.  

Service records confirm that the USS Lockwood was moored in Da Nang Harbor from April 25, 1972 to April 26, 1972.  Contemporaneous treatment records confirm that the Veteran has been diagnosed with diabetes mellitus, but post-service records reflect that this was not diagnosed until many years following service.  Hence, while the record establishes current disability, onset in service or a causal link to service is not shown.  

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those in which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, Ch. 2, § C.10.k. The Manual states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides. Id. Any such anchorage has been considered to be in "blue water" that does not provide for a presumption of Agent Orange exposure.  Id. 

After review of an Institute of Medicine (IOM) report, "'Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to Agent Orange for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170  (Dec. 26, 2012).

In order for the presumption of exposure to Agent Orange to extend to a Blue Water Navy veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a Veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is generally not considered sufficient.  M21-1 IV.ii.2.C.3.e.  In this case, there is only evidence of mooring in an open, deep water harbor, not docking, and no contention of the Veteran's going ashore.  Hence, a presumption on such basis is not applicable.  

In recent years, VA amended its process for determining whether a waterway was deemed offshore or inland in response to the United States Court of Appeals for Veterans Claims' (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015).  In that decision, the Court found that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore waterway rather than an inland waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water.  The Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g., Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay). The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA drew was flawed. 

Subsequent to the Court's decision in Gray, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to Agent Orange, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.  All harbors and bays are considered offshore, while all rivers and deltas are considered inland.  Da Nang Harbor, along with Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay, are specifically considered offshore waters of the Republic of Vietnam.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e).

Although the Veteran in this case is diagnosed with diabetes mellitus, the evidence does not demonstrate that he served in the Republic of Vietnam during the Vietnam era.  The evidence establishes that the Veteran was present in Da Nang Harbor aboard the USS Lockwood while it was moored in Da Nang Harbor on April 25, 1972, and April 26, 1972, but it does not establish, and the Veteran does not contend, that he set foot in Vietnam.

While the Veteran's representative has made arguments concerning the emptying of contaminants from rivers of Vietnam into bays of Vietnam, with contamination of Da Nang harbor, this does not change the applicable considerations in this case.  Because Da Nang Harbor is considered offshore or "blue water" and not inland or "brown water", the deep water mooring of the USS Lockwood in Da Nang Harbor for two days in April of 1972 does not support a presumption of the Veteran's exposure to Agent Orange in service.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.

Hence, service connection for diabetes mellitus, type II, presumptively is not warranted because criteria for presumptive exposure to Agent Orange are not met.  Neither contended nor shown that the Veteran was otherwise exposed to Agent 
Orange; no other basis of claim is presented or otherwise supported by the record.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Because the preponderance of the evidence is against the claim, the benefit of the 

doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied. 


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


